         Case 6:18-cv-06591-CJS Document 29 Filed 07/24/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NEW YORK



   GEORGE MANDALA and CHARLES
   BARNETT, individually and on
   behalf of all others similarly situated,

                                 Plaintiffs,              Case No. 18 Civ. 6591 (CJS)

           v.
   NTT DATA, INC.,

                                 Defendant.


                          NOTICE OF APPEAL IN A CIVIL CASE

       Notice is hereby given that Plaintiffs now appeal to the United States Court of Appeals

for the Second Circuit as to the decision granting Defendant NTT Data, Inc.’s Motion to Dismiss

(ECF No. 27), entered in this action on the 18th day of July, 2019.

Dated: July 24, 2019
       New York, New York
                                               Respectfully submitted,

                                        By: /s/ Ossai Miazad
                                            OUTTEN & GOLDEN LLP
                                            Ossai Miazad
                                            Christopher M. McNerney
                                            Elizabeth V. Stork
                                            685 Third Avenue, 25th Floor
                                            New York, New York 10017
                                            Telephone: (212) 245-1000

                                               NAACP LEGAL DEFENSE &
                                               EDUCATIONAL FUND, INC.
                                               Rachel M. Kleinman
                                               Alexis J. Hoag
                                               40 Rector St., Fifth Floor
                                               New York, NY 10006
                                               Telephone: (212) 965-2200
